DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Summary of Claims
Claims 1 – 20 are currently pending and have been examined. 
Claims 1, 8, and 15 are currently amended. 
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. Applicant argues "the independent claims are amended to include a specific feature, such as generating a delivery route simulation, and generating a revised delivery route based on the simulation," and that the features "receive and communicate data to other digital systems" taking the claims  "beyond mere high level conventional computing functions as interactions from other machines is recited". Applicant further argues that the displaying of the delivery route on a digital map via a GUI, receiving the GUI a definition of an environmental disruption, adding the environmental disruption to the digital map, generating a revised delivery route, and displaying a revised delivery route” represents an improvement to conventional digital mapping and navigational systems and is therefore patent eligible. 
Examiner disagrees. Simulation of a delivery route by analyzing data amounts to a mental process that may be performed using pen and paper. An individual may analyze traffic data and disruptions, define a value of criticality of impact, and draw a new route from point A to point B. The improvements identified as technical by Applicant are actually improvements to the abstract idea. As provided in MPEP 2106.05(a)(I), the determination is whether the claim purports to improve computer capabilities, or instead, invokes computers merely as a tool.  As Improvements to the abstract idea itself, such as "the addition of general-purpose computers added post-hoc to an abstract idea" are not technical improvements. Instead, the claim requires a "specific implementation of a solution to a problem in the software arts." The problem presented to be solved by the Applicant is not one in the software arts, but in routing of transportation. Further, while Applicant recites a digital map as an additional element, application of the digital map to the abstract idea amounts to generic computer implementation. "In order for a method claim to improve computer functionality, the broadest reasonable interpretation must be limited to computer implementation."  See, MPEP 2106.05(a)(I). The improvement of "more efficient routing" would be accomplished if the abstract idea were practiced outside of the generic computer components recited in the claims. 
Applicant’s arguments with respect to rejection of claims 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
 (Claim 1) a method comprising receiving a delivery route request, identifying delivery parameters within the request for delivery wherein delivery parameters include a delivery route from a  shipping location to a delivery location, and one or more delivery constraints, utilizing, the delivery parameters within the request to generate a delivery route simulation of the impact on a delivery service by analyzing current traffic flow, historical traffic flow, environmental disruptions to define a threshold value of criticality of impact to the delivery service, utilizing the delivery parameters to predict a degree of impact on the delivery service, displaying a generated revised delivery route based on the delivery route simulation on a map, receiving from a user, a definition of an environmental disruption wherein the definition includes a type of the environmental disruption selected by the user, adding the environmental disruption to the map generating a revised delivery route, wherein the revised delivery route modifies the delivery route to avoid the environmental disruption while satisfying the one or more delivery constraints, and displaying the revised delivery route on the map.
The above language of claim 1 recites an abstract idea because it sets forth and describes commercial activities and methods of managing personal behavior, which are certain methods of organizing human activity, an abstract idea grouping enumerated in the MPEP. Furthermore, identifying delivery parameters for delivery, utilizing delivery parameters, generating a revised delivery route simulation, analyzing current traffic flow, historical traffic flow and environmental disruptions,  and displaying the revised delivery route are mental processes that may be performed in the human mind or using pen and paper. 

Additional elements include one or more processors which perform the steps of the method and a digital map on a graphical user interface which is used as a tool to display the delivery route and receive user input. However, this judicial exception is not integrated into a practical application because the recitation of the additional elements is at such a high level of generality that it amounts to no more than generic computer implementation of the abstract idea. As such the processors and graphical user interface do not impose a meaningful limitation on the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims which recite additional elements which amount to generic computer implementation of an abstract idea do not provide an inventive concept. Therefore, claim 1 is not directed to patent eligible subject matter.
(Claim 2) recites instructing a user to define environmental disruption by drawing a shape on a map. Claim 2 recites an abstract idea for the same reasons provided with respect to claim 1.  The processor and digital map displayed via the graphical user interface are recited at a high level of generality and the claim amounts to mere instructions to perform the abstract idea using generic computer implementation. For the same reasons provided with claim 1, the additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  
(Claim 3) communicating with a corpus of knowledge that represents a collection of data from informational entities relating to an area surrounding the delivery route, and determining an additional environmental disruption based, at least in part, on communicating with the corpus of knowledge; wherein the revised delivery route further modifies the delivery route to avoid the determined additional environmental disruption. Claim 3 recites an abstract idea for the same reasons provided with respect to claim 1 and for the same reasons provided with respect to claim 1, the recited processors and graphical user interface do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
(Claim 4) wherein the determined additional environmental disruption is a traffic disruption
 (Claim 5) wherein the revised delivery route utilizes a different mode of transportation than the delivery route
 	(Claim 6) wherein one or more delivery constraints include a budget constraint and a time constraint 
(Claim 7) wherein satisfying the one or more delivery constraints includes performing a cost-benefit analysis that minimizes a delivery cost or a delivery time. 
Claims 4 – 7 merely further narrow the abstract idea and recite no further additional elements. Therefore there are no additional elements capable of integrating the abstract idea into a practical application or causing the claim to amount to significantly more. 

(Claim 8) computer program product comprising one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media the stored program instructions comprising program instructions to carry out the method recited in claim 1. 
Claim 8 recites an abstract idea for the same reasons provided with respect to claim 1. Furthermore, claims 8 – 14 recite a computer program per se and data per se as set forth in MPEP 2106.03 as the claims recite a computer product without any structure and transitory forms of signal transmission. 

For the same reasons provided with respect to claim 1, claim 8 does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Claims 9 – 14 also recite computer program instructions to carry out the method of claims 2 -7 respectively. 
As stated above claims 9 – 14 recite an abstract idea, certain methods of organizing human activity as they set forth and describe commercial processes as well as mental processes and computer programs/data per se. For the same reasons provided with respect to claim 1, the claims are not integrated into a practical application or amount to significantly more. 
Claim 15 is substantially similar to claim 1 and recites an abstract idea and data per se for the same reasons provided with respect to claims 1 and 8. For the same reasons stated with respect to claims 1 and 8, the additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore claim 15 is likewise ineligible. 
Claims 16 – 20 are substantially similar to claims 2 -7 and 9-14. They recite abstract ideas and data per se and fail to integrate into a practical application or amount to significantly more than the abstract idea for the same reasons provided with respect to claims 2 – 7 and 9 – 14.  As such they are directed to an abstract idea, and they are therefore ineligible. 
In conclusion, claims 1 - 20 are rejected as they are not directed to patent eligible subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8,  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0133268 (Walsh)  in view of US 2008/0275643 A1 (Yaqub), in view of Joshua Brustein, Waze's Maps Now Change as Roads Close, The New York Times: Business, Innovation, Technology, Society, (February 27, 2013) (accessed May 17, 2022).  (Year: 2013) (hereinafter “Brustein”).
Claim 1 
Walsh teaches:
receiving, by one or more processors, a delivery route request (Fig 6 - receive trip request; access obstacle information corresponding to candidate route; analyze candidate trip in light of obstacle information; Fig 3 "generate and provide trip request" element 304; Fig 4 "request vehicle to take human operator-free trip"; drop or pick up; destination and pickup location and pickup time; [0032] The vehicle apparatus may then submit a trip request to an approval apparatus. In an example embodiment, the trip request comprises the candidate route. In an example embodiment, the approval apparatus may be responsible for approving human operator-free trips for vehicles within a particular geographical region (e.g., city, zip code, county, state/province, region of a country, country, and/or the like) [0052] Returning to FIG. 3, at block 304, a trip request is generated and provided such that the approval apparatus 10 receives the trip request;
 identifying, by the one or more processors, delivery parameters within the request for a delivery, wherein the delivery parameters include (i) a delivery route from a shipping location to a delivery location, [0032] In an example embodiment, the trip request comprises the candidate route. and (ii) one or more delivery constraints [0056] in an example embodiment, the candidate route may be determined based on various routing criteria such as avoiding known obstacles (e.g., construction, traffic incidents, potholes, lane and/or road closures, and/or the like), avoiding known high pedestrian traffic areas, minimizing distance traveled, minimizing and/or maximizing use of a particular kind of road, a desired fuel efficiency and/or fuel usage, illumination levels along the route, weather along the route, traffic signals along the route, driving difficulty of one or more road segments and/or maneuvers along the route, and/or the like.; [0051] indicate In various embodiments, the plurality of content fields may comprise one or more fields via which the user may indicate an expected and/or desired pick up location and/or pick up time
utilizing, by the one or more processor, the delivery parameters within the request to generate a delivery route simulation of the impact on a delivery service by; [0033] The approval apparatus reviews the candidate route based on obstacle information/data and one or more rejection criteria.
analyzing current traffic flow, historical traffic flow, and environmental disruptions [0033] In various embodiments, the obstacle information/data may comprise current (e.g., real time or near real time) traffic conditions, predicted traffic conditions for a time period corresponding to the candidate route, construction information/data, current (e.g., real time or near real time) pedestrian traffic information/data, expected pedestrian traffic information/data for a time period corresponding to the candidate route, points of interest (POI) information/data, and/or the like
to define a threshold value of criticality of impact to the delivery service; [0075]the driving difficulty score may be determined based on one or more of construction along the candidate route, events or points of interest along the candidate route that may cause increased pedestrian traffic, traffic incidents and/or traffic congestion along the candidate route, illumination levels along the route, weather along the route, traffic signals along the route, driving difficulty of one or more road segments and/or maneuvers along the route, vehicle information/data. For example, the one or more rejection criteria may be configured to cause rejection of a candidate route that includes a road segment along which there is construction, an event or POI expected to correspond to medium to high levels of pedestrian traffic, traffic congestion and/or a traffic incident, uneven and/or broken pavement (e.g., potholes, etc.), low visibility, sharp turns, steep inclines and/or declines, difficult maneuvers (e.g., taking a left turn across multiple lanes of traffic without a traffic signal), road segments known to experience large puddles or flooding (if the current, recent, and/or predicted weather is rainy), road segments known to experience significant icing (if the current, recent, and/or predicted weather is cold, snowy, sleety, and/or includes freezing rain), and/or the like. Thus, the one or more rejection criteria is configured to prevent the vehicle 5 from having to maneuver difficult driving situations while taking the human operator-free trip, situations where the vehicle 5 may need to maneuver in areas where there are pedestrians, and/or the like. ; utilizing the delivery parameters to predict a degree of impact on the delivery service; [0075] For example, the one or more rejection criteria may be configured to cause rejection of candidate routes having a driving difficulty score greater than a threshold difficulty score. Examiner interprets a driving difficulty score greater than a threshold difficulty store to mean a threshold value of criticality of impact to the delivery service. Examiner interprets the determination of the score of [0075] to mean predict a degree of impact with those routes with a higher criticality of impact (Score greater than a threshold) to be rejected by the approval apparatus. 
displaying, by the one or more processors, a generated revised delivery route using the one or more processors, based on the delivery route simulation, [0062] generates revised trip request after determining revised route, [0060] determines that the message indicates that the candidate route is rejected, the vehicle apparatus 20 may determine a revised candidate route. In various embodiments, the revised candidate route is the previous candidate route with minor changes (e.g., changes to avoid a particular road segment or to include a particular road segment), a modified route from the origin location to the candidate destination location (e.g., a route that significantly differs from the previous candidate route), or a new route from the origin location to a revised candidate destination location; [0089] In some embodiments, the approval apparatus 10, vehicle apparatus 20, user apparatus 30, and/or dispatch apparatus 40 may include a user interface 18, 28, 38 that may, in turn, be in communication with the processor 12, 22, 32 to provide output to the user, such as one or more instances of map information/data and/or graphical presentations thereof, one or more routes through a road network (e.g., lane-level routes), and/or the output of one or more other navigation functions, and, in some embodiments, to receive an indication of a user input. As such, the user interface may include one or more output devices such as a display, speaker, and/or the like and, in some embodiments, may also include one or more input devices such as a keyboard, a mouse, a joystick, a touch screen, touch areas, soft keys, a microphone, a speaker, or other input/output mechanisms.
on a digital map via a graphical user interface (GUI), wherein the GUI is configured to be interacted with by one or more users; [0089]; [0061] user can approve or disapprove modified route. [0040] In various embodiments, a vehicle apparatus 20 is configured to generate and provide trip requests (e.g., comprising candidate routes), apparatus 20 may comprise a processor 22, memory 24, a communications interface 26, a user interface ;In various embodiments, the memory 24 may store at least a portion of a geographic database, digital map, and/or the like comprising map information/data.[0051] –[0052]; [0041] describing user apparatus interface capable of interaction by user.
Generating by the one or more processors another revised delivery route, wherein the another revised delivery route modifies the revised delivery route to avoid the environmental disruption while satisfying one or more delivery constraints; [0034] When it is determined that the message indicates rejection of the candidate route, the vehicle apparatus determines a revised candidate route that differs from the original/previous candidate route in candidate destination location (e.g., the destination is a revised candidate destination location) and/or route from the origin location to the candidate destination location (or revised candidate destination location). The vehicle apparatus may then submit a revised trip request to the approval apparatus. The approval apparatus may then review the revised trip request based on the corresponding obstacle information/data and the one or more rejection criteria. Based on the review of the revised trip request, the approval apparatus provides (e.g., transmits) a message to the vehicle apparatus indicating approval or rejection of the second candidate route. [0046 ]In an example embodiment, a route suggestion comprise a revised candidate destination location, a revised route, one or more road segments that should be avoided, one or more road segments that are acceptable to be included in a route for a human operator-free trip, and/or the like.
Yaqub teaches :
receiving, by the one or more processors, Yaqub [0042],[0054],[0061]- receiving updated information…traffic congestion ; other delivery vehicles may directly or indirectly transmit information regarding traffic and congestion information on local routes as well. 
the revised delivery route modifies the delivery route to avoid the environmental disruption  Yaqub [0048]- receiving updated information…traffic congestion on board server recalculates optimum route using updated information
while satisfying the one or more delivery constraints; Yaqub [0039],[0062]  considers delivery time requirements
displaying the revised GUI on the user interface; Yaqub [0048]on board server communicates the updated route to the driver of the delivery van via the user interface (preferably a display with voice commands) 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Walsh and Yaqub because Yaqub utilizes dynamic information in order to optimize routes to reduce costs associated with delivery, while reducing use of wireless networks. 
Brustein teaches: 
Definition includes a type of the environmental disruption selected by the user using the GUI; When drivers come to a stop because of a road closing, they can now report it through the app and cite the type of disruption. (page 1, last paragraph)
Adding by one or more processors, the environmental disruption to a digital map; and displaying by one or more processors the revised delivery route on the digital map via the GUI. Waze’s algorithms gather these reports [ of a type of environmental disruption], to determine when the app can credibly say that the environmental disruption actually exists. Waze then routes other drivers around the obstruction. See, the screenshot from Waze’s app showing both the environmental disruption on the right image and the updated routes on the left image, which is incorporated into the Brustein article on page 1. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the known technique of a user defining a type of environmental disruption, adding the environmental disruption on a map, and displaying the revised delivery route on a graphical user interface of Brustein, to the system and method of Walsh in view of Yaqub because the technique of Brustein enables the system to “offer credible alternative routes to drivers based on traffic conditions in real time”. Brustein, page 1, paragraph 1. Furthermore, Brustein also discloses a user interface that a user can interact with. [0051];[0061];[0089].

Claim 8 – See relevant rejection of claim 1. Computer program, instructions, computer-readable storage medium, etc is taught by Walsh [0045] computer program product 
Claim 15 - See relevant rejection of claim 8.
Claims 2, 9, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walsh, Yaqub, and Brustein, further in view of Pedawi (US 20180350021 A1).
Claim 2 – The combination of Walsh and Brustein teach the limitations of claim 1. It does not teach; however, Pedawi, which is in the same field or endeavor (see, paragraphs: [0022] disclosure provides system and method for creating unique address for location for determining or confirming data describing a location in particular delivery location for delivery of services or goods; [0037] uncharted public roads present a  great technical problem in delivering  goods to remote areas), (Unchartered public roads present an environmental disruption as lack of vector map data presents a problem in delivering goods) ) teaches: instructing, by  one or more processors, the user to define the environmental disruption by using the GUI to draw a shape on the digital map. [0027] remote user may interact with device to send demographic or geographic data describing a specific place to computing system [0039] user may place a marker in the exact spot on a map. The user may be prompted to draw the delivery route on the interactive map using a mouse, pointer, touchscreen, or any other method for interacting with the map. For example, the user may zoom in on the map to find a road, trail, path, waterway, etc., and draw a suggested delivery route.
It would have been obvious to one of ordinary skill in the art to combine the teaching of prompting or instructing a user to define an environmental disruption of Pedawi to the teaching of Walsh and Brustein as Pedawi allows users to define environmental and geographical areas that may be useful in navigating from one location to another location in a rural, remote, nomadic, or adventure location. [0050].
Claim 9 – See relevant rejection of claim 2. 
Claim 16 – See relevant rejection of claim 2. 
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walsh, Yaqub, and Brustein, further in view of Putcha (US 2020/0302376 A1).
Claim 3
 The combination of Walsh, Yaqub, and Brustein teach the limitations of claim 1. Walsh further teaches receiving an environmental disruption. (obstacle information/data include construction information, pedestrian traffic received from traffic control system, probe apparatus…[0033]) 
Putcha teaches:  communicating, by one or more processors, with a corpus of knowledge that represents a collection of data from informational entities relating to an area surrounding the delivery route [0014] delivery scheduling system is configured to receive a notification and identify when a delivery interruption condition exists. Notification may be received from remote central system that tracks weather conditions, emergency conditions, receives notifications from emergency services…evaluating current conditions, (weather and emergency situations, accessing information from weather services, emergency response agencies, government agencies, et government road services, fire departments, police departments, etc.) 
and determining, by one or more processors, an additional environmental disruption based, at least in part, on communicating with the corpus of knowledge; [0014] using this information the system can access one or more rules databases and apply one or more cancellation rules to identify when a delivery interruption condition exists. 
wherein the revised delivery route further modifies the delivery route to avoid the determined additional environmental disruption.  [0015] teaches when interruption condition exists along route, delivery is cancelled and that such conditions are typically limited to one or more geographic areas [0017] when interruption condition exists delivery scheduling system notifies cancellation system providing geographic area in which condition exists and from there cancelation system halts or interrupts identified scheduled deliveries as a result of the interruption condition [0018].
It would have been obvious to combine the teaching of Putcha to the system of Walsh Yaqub, and Brustein as the delivery control system improves worker safety as well as the safety of the publica at large because the system has the ability to set lower thresholds of when an interruption condition exists, yet still provide customers the ability to readily reschedule their interrupted deliveries and thus improve customer satisfaction. [0014].
Claim 4 – The combination of Walsh, Yaqub,  Brustein, and Putcha teach the limitations of claim 3. Walsh teaches environmental disruption is a traffic disruption (traffic conditions, pedestrian traffic) [0033] and Brustein further teaches where an environmental disruption is a traffic disruption. See page 1 and 2 which describe reports of road closures and other traffic disruptions. See rationale to combine Walsh with Brustein with respect to claim 1. 
Claim 10 – see relevant rejection of claim 3.
Claim 11 – See relevant rejection of claim 4. 
Claim 17 – see relevant rejection of claim 3. 
Claim 18 – See relevant rejection of claim 4. 
Claims 5, 6, 7, 12,13,14, 19, 20  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walsh, in view of Yaqub, in view of Brustein, further in view of Cheung US 2007/0239348 A1.
Claim 5 – the combination of Walsh, Yaqub, and Brustein teach the limitations of claim 1. It does not teach: however, Cheung teaches:
wherein the revised delivery route utilizes a different mode of transportation than the delivery route.  [0028]Recall that multi-modal routing involves multiple modes of transportation to travel to a final destination. This may be particularly useful when destinations cannot be reached by the same mode of transportation based on physical or geographic obstacles such as land restrictions, mountains, or water or when using more than one mode of transportation reduces the overall costs of the trip. Examples of different modes of transportation include but are not limited to car, train, commercial plane, commuter plane or helicopter, foot, bicycle, boat, or ferry.  It would have been obvious to combine the teaching of utilizing a different mode of transportation in a revised route of Cheung to the combination of Santilli and Yaqub as multi-modal routing can be initiated to configure a route using multiple modes of transportation in order to optimize cost. (Cheung, Abstract). 
Claim 6 - the combination of Walsh and Brustein teach the limitations of claim 1. It does not teach: however, Cheung teaches: wherein the one or more delivery constraints include a budget constraint [0034] The analysis of the user's State along with the current waypoint selections can be communicated to a multi-modal generation module 230 and/or to an adjustment component 120. The multi-modal generation module 230 can process the given data and configure a multi-modal route that satisfies the user's preferences or other conditions Such as staying within a specified budget.  
and a time constraint. [0037] Multiple routes and types of routes can be generated and presented for the user's selection. Both routes effectively minimize all costs with consideration of the user's preferences and/or indicated routing and timing conditions.
See rationale to combine provided for claim 5. 
Claim 7 -The combination of Walsh, Yaqub, Brustein, and Cheung teach the limitations of claim 6. Yaqub teaches: wherein satisfying the one or more delivery constraints includes performing a cost-benefit analysis that minimizes a delivery cost or a delivery time. Yacub [0027] –[0028] optimization performed to minimize overall time of delivery or … costs.  It would have been obvious to one of ordinary skill in the art to combine the teaching of Walsh in view of Brustein and Yaqub because Yaqub utilizes dynamic information in order to optimize routes to reduce costs associated with delivery, while reducing use of wireless networks. 
Claim 12- see relevant rejection of claim 5.
Claim 13- See relevant rejection of claim 6. 
Claim 19 – See relevant rejection of claim 5. 
Claim 20 – See relevant rejection of claim 6.
Claim 14 –See relevant rejection of claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. METHOD AND SYSTEM FOR DETERMINING DETOURED TRIPS, US 20180172459 A1- Mazzella; ENABLING DYNAMIC SENSOR DISCOVERY IN AUTONOMOUS DEVICES, US 20170285656 A1 Kohlenberg;  COMMUNICATION DEVICE AND PATH ESTABLISHING METHOD, US 20130077478 A1 Matsuura 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            


	/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628